Exhibit 99.1 COSTAMARE INC. Consolidated Balance Sheets As of December 31, 2012 and September 30, 2013 (Expressed in thousands of U.S. dollars) December 31, 2012 (Audited) September 30, 2013 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories (Note 4) Due from related parties (Note 3) Fair value of derivatives (Notes 17 and 18) - Insurance claims receivable Accrued charter revenue (Note 11) Prepayments and other Vessel held for sale - Total current assets FIXED ASSETS, NET: Advances for vessel acquisitions (Note 5) Vessels, net (Note 6) Total fixed assets, net NON-CURRENT ASSETS: Investment in affiliates (Notes 8 and 9) - Accounts receivable, non-current - Deferred charges, net (Note 7) Restricted cash Accrued charter revenue, non-current (Note 11) Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term debt (Note 10) $ $ Accounts payable Accrued liabilities Unearned revenue (Note 11) Fair value of derivatives (Notes 17 and 18) Other current liabilities Total current liabilities NON-CURRENT LIABILITIES: Long-term debt, net of current portion (Note 10) Fair value of derivatives, net of current portion (Notes 17 and 18) Unearned revenue, net of current portion (Note 11) Total non-current liabilities COMMITMENTS AND CONTINGENCIES (Note 12) STOCKHOLDERS’ EQUITY: Common stock (Note 13) 8 8 Additional paid-in capital (Note 13) Accumulated deficit ) ) Accumulated other comprehensive loss (Notes 17 and 19) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these interim unaudited consolidated financial statements. 1 COSTAMARE INC. Unaudited Consolidated Statements of Income For the nine-month periods ended September 30, 2012 and 2013 (Expressed in thousands of U.S. dollars, except share and per share data) REVENUES: Voyage revenue $ $ EXPENSES: Voyage expenses ) ) Voyage expenses—related parties (Note 3) ) ) Vessels’ operating expenses ) ) General and administrative expenses ) ) Management fees—related parties (Note 3) ) ) Amortization of dry-docking and special survey costs (Note 7) ) ) Depreciation (Notes 6 and 19) ) ) Gain / (Loss) on sale / disposal of vessels, net (Note 6) ) Foreign exchange gains / (losses), net Operating income OTHER INCOME (EXPENSES): Interest income Interest and finance costs (Note 15) ) ) Equity gain on investment (Note 9) - Other, net ) Gain / (Loss) on derivative instruments, net (Note 17) ) Total other income (expenses) ) ) Net Income $ $ Distributed earnings allocated to Preferred Stock - ) Net income available to Common Stockholders Earnings per common share, basic and diluted (Note 14) $ $ Weighted average number of shares, basic and diluted The accompanying notes are an integral part of these interim unaudited consolidated financial statements. 2 COSTAMARE INC. Unaudited Consolidated Statements of Comprehensive Income For the nine-month periods ended September 30, 2012 and 2013 (Expressed in thousands of U.S. dollars) Net income for the period $ $ Other comprehensive income / (loss) Unrealized gain / (loss) on cash flow hedges, net (Notes 17 and 19) Net settlements on interest rate swaps qualifying for cash flow hedge (Notes 10 and 19) Amounts reclassified from Net settlements on interest rate swaps qualifying for hedge accounting to Depreciation (Note 19) - 30 Other comprehensive income / (loss) for the period $ $ Total comprehensive income for the period $ $ The accompanying notes are an integral part of these interim unaudited consolidated financial statements. 3 COSTAMARE INC. Unaudited Consolidated Statements of Stockholder’s Equity For the nine-month periods ended September 30, 2012 and 2013 (Expressed in thousands of U.S. dollars, except share and per share data) Retained Preferred Stock (Series B) Common Stock Additional Accumulated Earnings # of Par # of Par Paid-in Comprehensive (Accumulated shares value shares value Capital Income/(Loss) Deficit) Total BALANCE, January 1, 2012 - $
